Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the applicant’s correspondence of 08/30/2022. Claim 15 is canceled. Claims 1 – 14 and 16 – 20 are presently pending in the application.

Response to Arguments
Based on Applicant response and cancelation  of claim 15, rejection under 112(d) is withdrawn. 
Applicant's Arguments/Remarks filed om 08/30/2022 (hereafter Remarks) have been fully considered but they are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2021/0288791) (hereafter Sugiura) and in view of Manevich et al. (US 11349637) (hereafter Manevich) 

Regarding claim 1 Sugiura teaches: A method for conducting a data transaction between a first contact center system and a second contact center system using a permissioned blockchain infrastructure, the method comprising: (Examiner note: first and/or second contact center systems is met by a system containing center server from a plurality of center servers 10 connected to colony server(s) as depicted in Fig.1 of Sugiura) (Sugiura, in Para. [0066] discloses “In the embodiment in FIG. 1, one center server 10 is shown, but a plurality of center servers 10 may be provided.”)
receiving at the first contact center system a request for data from an end user; (Sugiura, in Para. [0013] discloses “a center server connected through a second network to the colony server, the terminal transmits a transaction request related to valuables to the colony server”) 
determining that the second contact center system possesses the requested data; 
(Examiner note: determination for existence of the requested data is met by a verification of the requested data in database) (Sugiura, in Para. [0096] discloses “The colony server 20 identifies and verifies the requested electronic currency (body data corresponding thereto) from the database in response to the request from the information processing terminal 30 (step S206).
transmitting the request for data to the second contact center system (Sugiura, in Para. [0095] discloses “The center server 10 verifies a block in the blockchain in response to the request (step S209), recovers, from an encryption key, partial data of 30 bytes from a beginning of electronic currency data, and transmits the partial data to the colony server 20 (step S210).
providing the requested data to the first contact center system by (i) generating a block representing the data transaction in the blockchain infrastructure (Sugiura, in Para. [0093] discloses “The center server 10 adds the generated block containing the encryption key to the blockchain (step S109), and transmits a block hash value of the added block to the colony server 20 (step S110).”
Sugiura fails to explicitly teach: (ii) publishing the block to one or more nodes in the blockchain infrastructure, (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure, (iv) adding the block to a blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (v) updating the one or more nodes in the blockchain infrastructure with the block, and (vi) labeling the data transaction as successful; and transmitting the requested data to the end user.
Manevich from the analogous technical field teaches: (ii) publishing the block to one or more nodes in the blockchain infrastructure (Examiner note: publishing the block to one or more nodes, i.e. within the infrastructure, is met by information distribution with the blockchain infrastructure) (Manevich, in col. 12, ll. 31-33 discloses “The physical infrastructure 214 may be utilized to retrieve any of the data or information described herein.”), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure, (iv) adding the block to a blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (Manevich, in col. 11, ll. 51-53 discloses “These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus).”), (v) updating the one or more nodes in the blockchain infrastructure with the block, (Manevich, in col. 12, ll. 22-25 discloses “As a nonlimiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc.”), and (vi) labeling the data transaction as successful; and transmitting the requested data to the end user(Examiner note: labeling the transaction as successful/unsuccessful is met by marking transaction as valid/invalid followed by node update/not-update procedure) (Manevich, in col. 22, ll. 30-32 discloses “the transaction ordered into a block will still be included in that block, but it will be marked as invalid, and the state database 724 will not be updated”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, in view of the teaching of Manevich which discloses block publishing, data validation, update and transaction labeling in order to improve management of data transaction among system containing multiple server and/or computer centers (Manevich, [col. 11, ll. 51-53, col. 12, ll. 22-25, col. 12, ll. 31-33,  col. 22, ll. 30-32]).

Regarding claim 4 Sugiura as modified by Manevich teaches: The method of claim 1, wherein the block includes self-executing computer- executable code configured to monitor one or more conditions associated with the blockchain (Manevich, in col. 5, ll. 38-39 discloses “Chaincode invocations execute transactions against the current state data of the ledger.” Manevich, in col. 12, ll. 19-22 discloses “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution.”).

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 16, claim 16 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 16 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 19 and rejected for the same reasons.

Claims 2, 3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2021/0288791) (hereafter Sugiura), in view of Manevich et al. (US 11349637) (hereafter Manevich) , and in view of Padmanabhan (US 2021/0243193) (hereafter Padmanabhan).
 
Regarding claim 2 Sugiura, as modified by Manevich fails to explicitly teach: The method of claim 1, wherein determining that the second contact center system possesses the requested data automatically occurs in response to an event listener identifying the request for data.
Padmanabhan from the analogous technical field teaches: The method of claim 1, wherein determining that the second contact center system possesses the requested data automatically occurs in response to an event listener identifying the request for data (Padmanabhan, in Para. [0235] discloses “the system further includes an event listener, in which the event listener is to monitor for any change to the blockchain meeting the specified event and the one or more event conditions and trigger the declared event responsive to a monitored change on the blockchain.” Padmanabhan, in Para. [0433] discloses “the smart contract or the host organizations' event listener will retrieve the requested data from the blockchain and return the data in fulfillment of the read request from the user.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura as modified by Manevich, in view of the teaching of Padmanabhan which discloses applications of event listeners for data requests handling in order to improve efficient data processing in blockchain systems (Padmanabhan, [0235, 0433]).

Regarding claim 3 Sugiura, as modified by Manevich fails to explicitly teach: The method of claim 2, wherein an action generator automatically generates the transmitting of the request for data to the second contact center system in response to the event listener identifying the request for data.
Padmanabhan from the analogous technical field teaches: The method of claim 2, wherein an action generator automatically generates the transmitting of the request for data to the second contact center system in response to the event listener identifying the request for data (Padmanabhan, in Para. [0041] discloses “receiving a read request for data stored on the blockchain from a user authenticated with the host organization” Padmanabhan, in Para. [0433] discloses “the smart contract or the host organizations' event listener will retrieve the requested data from the blockchain and return the data in fulfillment of the read request from the user.”
Padmanabhan, in Para. [0178] discloses “business 605B transacts with the blockchain and the asset retrieved 616 is successfully transmitted to the application #2 executing at user client device 606B.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, as modified by Manevich, in view of the teaching of Padmanabhan which discloses applications of event listeners for data transmission of data requests in order to improve efficient data processing in blockchain systems (Padmanabhan, [0041, 0178, 0433]).

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a method that is substantially equivalent to the method of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 16 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 18 and rejected for the same reasons.

Claims 5 – 7, 12 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2021/0288791) (hereafter Sugiura), in view of Manevich et al. (US 11349637) (hereafter Manevich), and in view of Nagarajappa et al. (US 11107141) (here after Nagarajappa).

Regarding claim 5 Sugiura as modified by Manevich fails to explicitly teach: The method of claim 1, wherein the end user generates the request for data utilizing a personal bot system.
Nagarajappa from the analogous technical field teaches: The method of claim 1, wherein the end user generates the request for data utilizing a personal bot system  (Nagarajappa, in col. 4, ll. 54-57 discloses “the personal bots 116, 118 may serve as an authentication for a human user 110A, 110B, and may act on behalf of a particular human user to accomplish actions automatically or on-demand.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, as modified by Manevich, in view of the teaching of Nagarajappa which discloses application of personal bots in order to improve communication with external sources (Nagarajappa, col. 4, ll. 54-57). 

Regarding claim 6 Sugiura as modified by Manevich fails to explicitly teach: The method of claim 1, wherein the end user generates the request for data utilizing at least one of an email, a chat, a website search, a survey feedback, a voice, or a social media conversation.
Nagarajappa from the analogous technical field teaches: The method of claim 1, wherein the end user generates the request for data utilizing at least one of an email, a chat, a website search, a survey feedback, a voice, or a social media conversation.
(Nagarajappa, in col. 4, ll. 1-7 discloses “The communication environment 100 further illustrates the communication of data 122 that is transmitted (e.g., via a first network) from the personal bot 116 to the bot interaction framework service 130, and the communication of data 124 that is transmitted (e.g., via a second network) from the personal bot 118 to the bot interaction framework service 130.” Nagarajappa, in col. 4, ll. 64-67, col. 5 ll. 1-3, discloses “As a result, over time, the bot may be adapted to act on behalf of a user with minimal input. Additionally, this identity store may encompass details of the human's actions for purposes of verification (e.g., to verify the identity of a human user with a financial institution, with a social network, with a service interface, and the like).” Nagarajappa, in col. 7, ll. 39-44 discloses “the transaction facilitation 238 may operate to invoke human input if human intervention is needed to perform the transaction, such as by instructing the user bot 210 to request the relevant information from the human user (e.g., biometric authentication, specific authorization, data inputs)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, as modified by Manevich, in view of the teaching of Nagarajappa which discloses communication on request between users and social network using personal bots in order to improve communication between users and network (Nagarajappa, col. 4, ll. 1-7, col. 4, ll. 54-57, col. 7, ll. 39-44).

Regarding claim 7 Sugiura as modified by Manevich fails to explicitly teach: The method of claim 1, wherein the end user generates the request for data utilizing an Internet of Things device.
Nagarajappa from the analogous technical field teaches: The method of claim 1, wherein the end user generates the request for data utilizing an Internet of Things device (Nagarajappa, in col. 11, ll. 64-67 discloses “A slightly different hardware and software architecture may yield a smart device for use in the "internet of things," while yet another combination produces a server computer for use within a cloud computing architecture.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, as modified by Manevich, in view of the teaching of Nagarajappa which discloses implementation of the internet of thing devices in order to improve communication management of the user-network system (Nagarajappa, col. 11, ll. 64-67).
Regarding claim 12, claim 12 dependent on claim 8 discloses a method that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 8 discloses a method that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8 discloses a method that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 20 Sugiura as modified by Manevich fails to explicitly teach: The system of claim 16, wherein the end user generates the request for data utilizing at least one of a personal bot system, an Internet of Things device, an email, a chat, a website search, a survey feedback, a voice, and a social media conversation.
Nagarajappa from the analogous technical field teaches: The system of claim 16, wherein the end user generates the request for data utilizing at least one of a personal bot system (Nagarajappa, in col. 4, ll. 54-57 discloses “the personal bots 116, 118 may serve as an authentication for a human user 110A, 110B, and may act on behalf of a particular human user to accomplish actions automatically or on-demand.”), an Internet of Things device (Nagarajappa, in col. 11, ll. 64-67 discloses “A slightly different hardware and software architecture may yield a smart device for use in the "internet of things," while yet another combination produces a server computer for use within a cloud computing architecture.”), an email, a chat, a website search, a survey feedback, a voice, and a social media conversation (Nagarajappa, in col. 4, ll. 1-7 discloses “The communication environment 100 further illustrates the communication of data 122 that is transmitted (e.g., via a first network) from the personal bot 116 to the bot interaction framework service 130, and the communication of data 124 that is transmitted (e.g., via a second network) from the personal bot 118 to the bot interaction framework service 130.” Nagarajappa, in col. 4, ll. 64-67, col. 5 ll. 1-3, discloses “As a result, over time, the bot may be adapted to act on behalf of a user with minimal input. Additionally, this identity store may encompass details of the human's actions for purposes of verification (e.g., to verify the identity of a human user with a financial institution, with a social network, with a service interface, and the like).” Nagarajappa, in col. 7, ll. 39-44 discloses “the transaction facilitation 238 may operate to invoke human input if human intervention is needed to perform the transaction, such as by instructing the user bot 210 to request the relevant information from the human user (e.g., biometric authentication, specific authorization, data inputs)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiura, as modified by Manevich, in view of the teaching of Nagarajappa which discloses implementation of personal bots for variety of purposes in order to improve communication management of the user-network system (Nagarajappa, col. 4, ll. 1-7, col. 4, ll. 54-57, col. 4, ll. 64-67, col. 5, ll. 1-3, col. 7, ll. 39-44, col. 11, ll. 64-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ricotta (US 20220058282).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431    
 /TRANG T DOAN/ Primary Examiner, Art Unit 2431